Citation Nr: 0005655	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1952 to 
August 1955.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO), which denied service connection for PTSD and 
bipolar disorder.


FINDINGS OF FACT

1.  Competent medical evidence of PTSD has not been 
presented.

2.  Competent medical evidence showing a nexus, or link, 
between bipolar disorder and service, or service-connected 
inactive tuberculosis, has not been presented.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for PTSD has 
not been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

2.  A well grounded claim for service connection for bipolar 
disorder has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a PTSD and bipolar 
disorder.  In sworn testimony, the appellant argued that he 
had PTSD secondary to the stigma of having had tuberculosis 
in service; he further argued that bipolar disorder related 
to service-connected tuberculosis.  Specifically, he reported 
that he was secretly treated for psychiatric disability in 
service while he was under treatment for tuberculosis.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case of any 
disease diagnosed after discharge, service connection may be 
granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection is 
presumed if a veteran manifests a chronic disease, such as 
arthritis, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be also granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury, or where a service-connected disability 
has aggravated a nonservice-connected disability.  38 C.F.R. 
§ 3.310(a) and Allen v. Brown, 7 Vet.App. 439 (1994) (en 
banc).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Service Connection for PTSD

A review of the evidence of record fails to disclose any 
diagnosis for PTSD.  At the June 1996 personal hearing, the 
appellant testified that he had not been previously medically 
diagnosed with or treated for PTSD although he believed that 
he had PTSD due to the societal stigma associated with having 
had tuberculosis in service.

The Board finds that the claim for PTSD is not well grounded 
because competent medical evidence of the claimed disability 
has not been presented.  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
The Board acknowledges the appellant's belief that he has 
PTSD, however, the appellant as a layperson is not competent 
to offer opinions on medical diagnosis and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 
5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  Accordingly, the claim must be denied.

B.  Service Connection for Bipolar Disorder

Service medical records are negative for psychiatric 
complaints or treatment.  These records reflect that the 
appellant was hospitalized for tuberculosis, but there is no 
indication that he received psychiatric treatment or that a 
psychiatric diagnosis was rendered.  Private treatment 
records dated March 1991 to February 1994 show complaints of 
anxiety and alcohol abuse.  VA outpatient treatment records 
dated since January 1994 show that the appellant was seen for 
psychiatric complaints, which were diagnosed during a VA 
psychiatric assessment in May 1994 as bipolar disorder and 
generalized anxiety disorder.  In June 1994, the appellant 
was hospitalized at a VA facility for complaints of 
depression and suicidal ideation.  At that time, he reported 
a 15 year history of mood swings, problems sleeping, 
decreased energy, and concentration difficulty.  He was 
treated for bipolar disorder, mixed.

In support of his claim for service connection for bipolar 
disorder, the appellant submitted numerous lay statements 
from friends and family members; these statements are to the 
effect that the appellant moved around a lot (excessively) 
and that he had mood swings, depression, and anger.  Also, 
statements from the appellant along with his sworn testimony 
from a personal hearing conducted in June 1996 were submitted 
in support of his claim.  This evidence reflects the 
appellant's belief that he had bipolar disorder related to 
service and, specifically, to tuberculosis treatment in 
service.  The appellant indicated that he was told in service 
that he had to quit smoking during tuberculosis therapy, 
otherwise he would bleed to death, which caused him to enter 
a manic state that included having excessive sexual fantasies 
and the need to masturbate.  The appellant later submitted 
excerpts of medical text showing that sexual fantasies and 
other uncontrollable sexual acts are part of a "manic 
state," along with other generic medical literature 
excerpts.  The appellant also argued that he was secretly 
treated for psychiatric disability during his in-service 
treatment for tuberculosis.  In sworn testimony, he 
acknowledged that he was not medically diagnosed with bipolar 
disorder until 1994, but indicated that his symptoms surely 
began in service.

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for bipolar disorder and the appellant's 
period of service or service-connected tuberculosis.  While 
the medical literature excerpts submitted by the appellant 
pertain to the medical issues at hand, they are very general 
in nature and fail to address the specific facts of the 
appellant's claim before the Board.  As this generic medical 
journal or treatise evidence does not specifically opine as 
to the relationship between the appellant's psychiatric 
disorder and his service- connected disability, it is 
insufficient to establish the element of medical nexus 
evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

Thus, there is nothing in the claims file, other than the 
appellant's own contentions, which would tend to establish 
that his particular current psychiatric problems are related 
to service or his service-connected inactive tuberculosis.  
The Board does not doubt the sincerity of the appellant's 
belief in this claimed causal connection.  However, as the 
appellant is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
psychiatric disorder.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu supra. at 494-5; see also 
Heuer v. Brown, 7 Vet.App. 379, 384 (1995), citing Grottveit, 
in which the Court held that an appellant does not meet his 
or her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Therefore, the Board 
finds that the appellant's contention that his current 
psychiatric problems are a result of service or service-
connected inactive tuberculosis cannot be accepted as 
competent evidence.
Accordingly, the Board finds that the appellant has not 
submitted a well grounded claim for service connection for 
bipolar disorder.

*****
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statements of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claims for service connection.


ORDER

Service connection for PTSD is denied.

Service connection for bipolar disorder is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

